Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-19 are pending.  
Priority
Instant application 17061211, filed 10/01/2020 claims benefit as follows:

    PNG
    media_image1.png
    71
    274
    media_image1.png
    Greyscale
.
The priority document is not in English and therefore the priority date of 10/01/2020 is granted.
Information Disclosure Statement
	No IDS is present in the instant application.

Response to Restriction Requirement
	In the response received 4/26/2022, Applicant elects Group I claims 1-13 drawn to a tin complex.    
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  This applies to both the group and specie election since no arguments were made.
Claims 14-19 are withdrawn as not reading on an elected group.
With respect to the specie election, Applicant elects:

    PNG
    media_image2.png
    190
    640
    media_image2.png
    Greyscale

If the elected specie is not identified in the art, then Examiner will expand his search.
The elected specie was identified in the art where R1 =  butyl and R2 = C6-C10 aryl or alkyl or substituted alkyl.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 17061335 (“the ‘335 application”) . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘335 application teach overlapping structures of the hydrocarbyl tin compound including overlapping R1 and R groups.  The preamble between the two applications is not identical.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated the article to Handong et al. (“the H article”, Huaxue Shiji (2000), 22(6), 333-334, 353; translation attached herewith).
The H article teaches a hydrocarbyl tin compound having the structure:

    PNG
    media_image3.png
    150
    289
    media_image3.png
    Greyscale
, having the R groups as follows:

    PNG
    media_image4.png
    119
    549
    media_image4.png
    Greyscale
.
Further, the H article teaches their utility as pesticides, germicides or having phytocide activity.  The list of species is such that one skilled in the art could at once envisage the compound.  Further, the structure of the compound is what matters, if the structure is known the compound is capable of the intended use.
With respect to claims 1-3, R2 = alkyl or Ph.  With respect to claim 4, R2 = CH2 which is substituted with for example and alkoxy.  With respect to claim 5-10, R2 is methyl or ethyl substituted with a methyl or ethyl (2-4 above for example).  With respect to claim 11-13, R1 = butyl.  Thus, there are species that can be at once envisaged that meet the limitations of the instant claims.
Claim Objections
Claim 5-7, 12 and 13 objected to because of the following informalities:  Claims 5 and 12 are missing the term “and” in between the listed groups “C1-C8 alkoxy” and “trifluoromethyl”.  Claims 6, 7 are missing the term “and” between the listed groups “methoxy” and “trifluoromethyl”.  Appropriate correction is required.

Conclusion
	No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622